Upon further Consideration this day had of this Cause, upon the Complainant’s Bill and the Defendants joint and Several Answers, which was referred by an Order of this Court of the 8 th Instant, on which day the Matter was Debated by Counsel learned on all Sides, and their Several Arguments and Allegations Considered by this Court, But some Difficulties now arising upon the Right of Preference between the Defendant John Skene and the Mortgage Creditors of the said Estate, and the Priority of payment of their respective Demands It is Ordered, That next Tuesday Se’nnight be appointed for a further Hearing of Counsel thereon, And that all Parties do the Attend to hear Judgment and a final Determination of the Said Cause.